The Supreme Court providently exercised its discretion by, in effect, denying the appellants’ motion to vacate the order dated August 20, 2002. The appellants failed to establish a reasonable excuse for their default or a meritorious claim (see Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138).
The appellants’ remaining contentions are either unpreserved for appellate review or without merit (see Matter of Boy-land v Board of Elections of City of N.Y., 122 AD2d 902, 903). Prudenti, P.J., Florio, McGinity, Crane and Cozier, JJ., concur.